DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 24 August 2021 for the application filed 17 January 2020. Claims 1-20 are pending:
Claims 21-32 have been canceled; and
Claims10-20 have been withdrawn without traverse in the reply filed 24 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CIP of 16/133,089, filed 17 September 2018, which has PRO 62/559,895, filed 18 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-9, drawn to a chromatographic device coated with an alkylsilyl coating) in the reply filed on 24 August 2021 is acknowledged.
Claims 10-20, drawn to a method of separating a sample using a fluidic system including a flow path comprising an alkylsilyl coating covered by carbosilane deposition followed by oxidation, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:
“are coated with an [[a ]]alkylsilyl coating…” (lines 10-11).
Claim 7 is objected to because of the following informalities:
“water, oxygen, air, nitrous oxide, ozone, and [[or ]]peroxide”.
Claim 9 is objected to because of the following informalities:
“one or more of the following groups: N-OH, Si-OH and [[or ]]C-OH”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 4, the claim recites the limitation, “wherein the alkylsilyl coating is deposited by a thermal decomposition of a carbosilane followed by an oxidation and a functionalization with silane to completely cover the at least a portion of the wetted surfaces with the alkylsilyl coating”. However, Claim 1 upon which Claim 4 depends, has already introduced the step of “wherein the the alkylsilyl coating is deposited by a thermal decomposition of a carbosilane followed by an oxidation to completely cover the at least a portion of the wetted surfaces with the alkylsilyl coating”. It is unclear whether Applicant intends to claim a separate and unique thermal decomposition step and a separate and unique oxidation step. The Examiner will assume that the alkylsilyl coating is applied via one set of thermal decomposition and oxidation steps. Claim 5 is also rejected due to its dependence on Claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA et al. (US Patent 6,121,608) in view of HIRAYAMA et al. (US PGPub 2011/0120213 A1) and further in view of SMITH et al. (US PGPub 2015/0283307 A1).
	Regarding Claim 1, TAKADA discloses a combination liquid chromatograph and mass spectrometer (LC/MS; c1/8-12; FIG. 2) for analyzing biological substances, including blood and urine (i.e., a chromatographic device for separating analytes in a sample; c2/51-54, 61-66). 
In the liquid chromatograph 14, mobile phase in a mobile phase reservoir 50 is pumped up by a pump 51 and sent to a sample introduction portion 52 and a separation column 53 via a pipe 1 (i.e., fluid conduits connecting the sample injector and the chromatography column); the sample is introduced from the sample introduction portion 52 and sent to the separation column 53  (i.e., a chromatography column downstream of the of sample injector) with the mobile phase (i.e., a sample injector… for injecting the sample into a mobile phase; c6/8-17). TAKADA further discloses sample solution eluted from the separation column 53 is introduced into a metallic tube 3 via pipe 1 and a connecter 2 (i.e., the chromatography column having fluid connectors; c6/18-20). As further shown in FIG. 2, pipe 1 wherein interior surfaces of the fluid conduits, sample injector… and chromatography column, including the fluid connectors… form a fluidic flow path having wetted surfaces; FIG. 2).
TAKADA is deficient in explicitly disclosing the limitations: the sample injector having a sample injection needle, a sample reservoir container in fluid communication with the sample injector, and wherein at least a portion of the wetted surfaces of the fluidic flow path are coated with an alkylsilyl coating.
HIRAYAMA discloses and suggests a sample injector and associated sample injection needles and sample reservoir containers in fluid communication with the sample injector in a chromatography apparatus. As shown in FIG. 1, a liquid chromatograph 10 includes an eluent reservoir 11, a pump 12, a sample injector 13, a separation column 17, and a downstream detector 15 (p0047, p0050). Sample injector 13 injects a sample to a mobile phase via a direct injection valve 29; sample injection needle 21 (i.e., the sample injector has a sample injection needle) draws sample through insertion part 35 and mixes with mobile phase drawn through second path 34 to deliver the mobile phase/sample to the separation column 17 via first path 33 (p0069; FIG. 3A). While HIRAYAMA does not explicitly disclose a sample reservoir container, HIRAYAMA does disclose that samples may be drawn by suction through the sample injection needle 21 (p0054), thereby implying a container or reservoir from which sample is drawn (i.e., a sample reservoir container in fluid communication with the sample injector). Advantageously, HIRAYAMA discloses that such a sample injector setup, including the disclosed sample injection needle and the suggested sample reservoir container, improves the detection accuracy of the liquid chromatograph (p0028). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include a sample injection needle and sample reservoir container as disclosed and suggested by HIRAYAMA in the chromatographic device taught by TAKADA.
TAKADA in view of HIRAYAMA is deficient in explicitly disclosing the limitations: wherein at least a portion of the wetted surfaces of the fluidic flow path are coated with an alkylsilyl coating.
	However, as recognized by TAKADA, non-volatile compounds of biological samples tend to clog up apertures and tubing of chromatography devices (c2/61-c3/3). While TAKADA provides a solution to such an issue, e.g., via first and second ionization treatment of a non-volatile compound (c4/21-36), TAKADA discloses such a solution for only the MS section of the disclosed apparatus; there remains a need to address the fluidic flow path 
Indeed, SMITH similarly identifies issues of protein adsorption onto the surfaces of biomedical devices, which reduces the sensitivity of diagnostic systems (p0004). SMITH addresses such a problem by disclosing the application of alkylsilyl coatings by the thermal decomposition of a precursor material (p0033) to coat the interior surfaces of these devices and systems, which comprise various surfaces having any suitable substrate, such as tubing, or tube-like articles and metallic, composite, and coated substrates (i.e., wherein at least a portion of the wetted surfaces of the fluidic flow path are coated with an alkylsilyl coating; p0019, p0023, p0024, Claim 11). SMITH further discloses that the precursor material is a carbosilane (i.e., wherein the alkylsilyl coating is deposited by a thermal decomposition of a carbosilane; p0037) and that following the thermal decomposition step 204, an oxidation step 208 is performed to form an oxidized layer (i.e., followed by an oxidation; p0040, p0041). Such coatings advantageously prevent the non-specific adsorption of proteins to biological sampling systems and other medical diagnostic sampling systems (i.e., wherein the alkylsilyl coating is inert to at least one of the analytes in the sample; p0004; p0009; p0022). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to apply the alkylsilyl coating taught by SMITH to the interior surfaces of the fluidic flow path of the chromatographic device made obvious by TAKADA and HIRAYAMA.
The limitations “wherein the alkylsilyl coating is deposited by a thermal decomposition of a carbosilane followed by an oxidation to completely cover the at least a portion of the wetted surfaces with the alkylsilyl coating” are directed toward product-by-process limitations. Because modified TAKADA discloses a product that appears to be the same as the product (i.e., a chromatographic device having at least a portion of interior wetted surfaces coated with an alkylsilyl coating) set forth in this product-by-process claim – and even discloses the same thermal decomposition and oxidation steps – the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
	Regarding Claims 2 and 3, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses the alkylsilyl coatings have a contact angle of about 60° (p0045), which reads upon a contact angle of between 5 and 115 degrees (Claim 2) and a contact angle of between 15 and 85 degrees (Claim 3). Further, such limitations are considered properties inherent to the claimed coating. Because modified TAKADA has disclosed all claimed limitations regarding the alkylsilyl coating, limitations directed to properties of the coating are necessarily present. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claim 4, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses that after the thermal decomposition step 204 and the oxidation step 208, a post-oxidation functionalization step 210 is performed with an organosilane reagent (i.e., wherein the alkylsilyl coating is deposited by a thermal decomposition of a carbosilane followed by an oxidation and a functionalization with silane to completely cover the at least a portion of the wetted surfaces with the alkylsilyl coating; p0051). Advantageously, such a step allows for a greater control of coating properties, e.g., adjusting the contact angle for deionized water (p0052-0053), providing increased anti-stiction properties (p0054), improving wear resistance, inertness, and other properties suitable for biomedical fields (p0055). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to further treat the alkylsilyl coating of the chromatographic device made obvious by modified TAKADA with an additional post-oxidation functionalization step disclosed by SMITH.
The limitations “wherein the alkylsilyl coating is deposited by a thermal decomposition of a carbosilane followed by an oxidation and a functionalization with silane to completely cover the at least a portion of the wetted surfaces with the alkylsilyl coating” are directed toward product-by-process limitations. Because modified TAKADA discloses a product that appears to be the same as the product (i.e., a chromatographic device having at least a portion of interior wetted surfaces coated with an alkylsilyl coating) set forth in this product-by-process claim – and even discloses the same thermal decomposition, oxidation, and functionalization steps – the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
Regarding Claim 5, modified TAKADA makes obvious the claimed chromatographic device of Claim 4. SMITH further discloses the post-oxidation functionalization step 210 is performed with an organosilane reagent (i.e., wherein the functionalization with silane comprises treating with an organosilane reagent; p0051).
	Regarding Claim 6, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses dimethylsilane as the carbosilane (i.e., wherein the carbosilane is selected from the group consisting of… dimethylsilane; p0037).
	Regarding Claim 7, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses the use of oxidation reagents for the oxidation step 208, such reagents include water, oxygen, air, nitrous oxide, ozone, and peroxide (i.e., wherein one or more of the following reagents are used in the oxidation of the thermally decomposed carbosilane: water, oxygen, air, nitrous oxide, ozone, [and] peroxide; p0042).
	Regarding Claim 8, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses the alkylsilyl coatings advantageously prevent the non-specific adsorption of proteins to biological sampling systems and other medical diagnostic sampling systems (i.e., wherein the alkylsilyl coating does not affect retentivity of the sample; p0004; p0009; p0022).
	Furthermore, the claimed limitation “wherein the alkylsilyl coating does not affect retentivity of the sample” is directed toward materials or articles worked upon, namely the claimed sample. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 9, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further shows in FIG. 3 a representative alkylsilyl coating having Si-OH groups. SMITH further discloses increased amounts of Si-OH and C-OH groups in the oxidized layer 107 (i.e., wherein the alkylsilyl coating comprises one or more of the following groups: N-OH, Si-OH [and] C-OH; p0046).

Conclusion
: NAKAJIMA (US PGPub 2009/0206034 A1) discloses alkyldisilane coatings suitable for use in chromatographic supports relevant to Claim 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777